 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   WILLIS WHEELER,                             Case No. 2:19-cv-06538-ODW-KES
12                 Petitioner,
13          v.                                   ORDER ACCEPTING REPORT AND
                                                 RECOMMENDATION OF UNITED
14   FELIPE MARTINEZ, JR., Warden,                STATES MAGISTRATE JUDGE
15                 Respondent.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
19   other records on file herein, and the Report and Recommendation of the United States
20   Magistrate Judge (Dkt. 8). No objections to the Report and Recommendation were
21   filed, and the deadline for filing such objections has passed. The Court accepts the
22   report, findings, and recommendations of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that Judgment will be entered denying the
24   Petition with prejudice.
25         As a federal prisoner proceeding under 28 U.S.C. § 2241, Petitioner is not
26   required to obtain a certificate of appealability (“COA”) in order to appeal to the
27   United States Court of Appeals in this case. See Harrison v. Ollison, 519 F.3d 952,
28
                                             1
 1   958 (9th Cir. 2008) (holding that the plain language of 28 U.S.C. § 2253(c)(1) does
 2   not require federal prisoners bringing § 2241 petitions to obtain a COA in order to
 3   appeal, unless the § 2241 petition “is merely a ‘disguised’ § 2255 petition”); see e.g.,
 4   Tomlinson v. Caraway, No. 14-020094-VBF (KK), 2014 WL 4656432, at *1, 2014
 5   U.S. Dist. LEXIS 131448, at *2 (C.D. Cal. Sept. 16, 2014) (adopting report and
 6   recommendation and noting that petitioner in federal custody was not required to
 7   obtain a COA to appeal the denial of his § 2241 petition).
 8
 9   DATED: January 21, 2020
10
11                                           ____________________________________
                                             OTIS D. WRIGHT, II
12                                           UNITED STATES DISTRICT JUDGE
13
14   Presented by:
15
     _____________________________
16   KAREN E. SCOTT
17   United States Magistrate Judge

18
19
20
21
22
23
24
25
26
27
28
                                                 2
